Citation Nr: 0114470	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a temporary total evaluation for surgical 
treatment of a service-connected disability in October 1999 
under 38 C.F.R. § 4.29.

2.  Entitlement to a temporary total evaluation as a result 
of convalescence for outpatient surgery for a service-
connected disability in October 1999 under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran retired in December 1986 after more than 20 years 
of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran also appealed the part of an October 2000 RO 
decision that increased the rating for his service-connected 
postoperative residuals of a fracture of the left 5th finger 
from zero percent to 10 percent.  In correspondence received 
by the RO in December 2000, the veteran indicated that he was 
satisfied with the 10 percent rating.  Thus, the veteran has 
withdrawn his appeal of the increased rating issue.  
38 C.F.R. § 20.204 (2000).

In written argument dated in February 2001, the veteran's 
representative indicated that the veteran is seeking a 
temporary total rating for treatment received from August 20 
to September 8, 1999, under the provisions of 38 C.F.R. 
§ 4.29 and 38 C.F.R. § 4.30.  Since this matter has not been 
adjudicated by VA, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran underwent outpatient surgery on his service-
connected residuals of a fracture of the left little finger 
on October 19, 1999.

2.  The veteran's October 19, 1999 surgery for a service-
connected finger disability did not necessitate inpatient 
treatment.

3.  The veteran's October 19, 1999 outpatient surgery did not 
result in severe postoperative residuals, immobilization of a 
major joint by cast, inability to return to work, or in the 
need for post-surgical convalescence.
CONCLUSION OF LAW

1.  The criteria for a temporary total evaluation based on a 
hospitalization in October 1999 for service-connected 
residuals of a fracture of the left little finger have not 
been met.  38 C.F.R. § 4.29 (2000).

2.  The criteria for a temporary total evaluation as a result 
of convalescence for outpatient treatment for service-
connected residuals of a fracture of the left little finger 
have not been met.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1987 rating decision, the RO granted service 
connection for residuals of fractures of the left little 
finger.  A noncompensable evaluation was assigned, and 
continued until an October 2000 rating decision granted a 10 
percent evaluation, which has continued to date.

The veteran is premising his claims for a temporary total 
rating based on an October 19, 1999 repair of the ligament on 
the left little finger at Methodist Hospital in San Antonio, 
Texas.  The procedure was performed on an outpatient basis, 
and the operation report noted that the veteran did not 
require drains.  The finger was "buddy-taped" with the 
adjacent finger.  There were no complications following the 
procedure, and he was taken to the recovery room in good 
condition.  There was no reference to follow-up treatment in 
the report.

The "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (the "Act") has expanded the VA's duty to 
assist a veteran in the development of his claim.  The VA 
must advise the veteran and his representative of information 
required to prosecute a claim.  The Act has expanded the VA 
obligation to obtain relevant records, advise the veteran of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.
The notice requirements of the Act have been met.  The 
veteran was provided a photocopy of the underlying rating 
decision on appeal with the April 2000 notice, and the RO 
likewise informed the veteran of the information required for 
successful claims in the July 2000 statement of the case.  
The veteran has not indicated that there is any additional 
evidence available that is relevant to this appeal.  Further 
development is not needed in this respect to comply with the 
Act.

A total rating will be assigned without regard to the 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for 
service-connected disability for a period in excess of 21 
days.  38 C.F.R. § 4.29.

As the veteran's surgical treatment in October 1999 did not 
require any inpatient hospitalization, let alone for in 
excess of 21 days, entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 is clearly not 
warranted.

A total rating may be granted following outpatient treatment, 
effective from the date of outpatient treatment, and 
continuing for a period of one, two, or three months from the 
first day of the month following treatment if the treatment 
of the service-connected disability results in:  (1)  Surgery 
necessitating post hospital convalescence; the initial grant 
of a total rating will be limited to one month with one or 
two extensions of periods of one month each in exceptional 
cases;  (2)  Surgery with severe postoperative residuals 
shown at hospital discharge, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  Initial grants may be 
for one, two or three months.  (3)  Immobilization by cast, 
without surgery, of one major joint or more shown at hospital 
discharge or performed on an outpatient basis with initial 
grants of one, two or three months.  38 C.F.R. § 4.30 (2000).  
Multiple involvement of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are groups of minor 
joints.  38 C.F.R. § 4.45(f) (2000).  The United States Court 
of Appeals for Veterans Claims has determined that the 
inability to return to any employment would in fact show a 
need for continuing convalescence under 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

Following a careful review of the evidence in this matter, 
the Board finds that the preponderance of the evidence is 
against a temporary total evaluation as a result of 
convalescence for outpatient treatment for a service-
connected disability under 38 C.F.R. § 4.30.  The veteran 
does not allege, nor does the record reasonably show, that 
the veteran's outpatient surgery resulted in severe 
postoperative residuals shown at hospital discharge or 
immobilization by cast.  The operative report, to the 
contrary, noted that the veteran's finger did not require 
drains, and there were no complications.  Likewise, while the 
finger was "buddy taped," this is not the equivalent of a 
cast, and the interphalangeal joints are not major joints as 
defined in 38 C.F.R. § 4.45(f).  

The question remains as to whether the veteran's surgery 
required post-hospitalization convalescence.  In this regard, 
the veteran argued in his May 2000 notice of disagreement 
that he has severe limitation of motion and disfigurement of 
the finger.  However, those components go to the overall 
evaluation assigned, which is now 10 percent.  In addition, 
the veteran stated that he did not have full use of the left 
hand for almost 90 days.  He also stated in his October 2000 
substantive appeal that he was unable to perform his job 
after the surgery, as his job entails substantial typing.  
Nonetheless, there is no medical evidence of record that 
would reflect that the veteran could not return to his 
employment following surgery, or that the veteran required 
any form of convalescence because of the surgery.  The 
veteran has not submitted evidence from his employer that he 
could not work following the October 1999 operation on his 
finger.  Ultimately, none of the criteria for which a 
convalescent rating have been met under the criteria listed 
at 38 C.F.R. § 4.30.  

A the preponderance of the evidence is against the veteran's 
claim for a temporary total rating under either 38 C.F.R. 
§ 4.29 or 4.30, the evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (2000).  

ORDER

A temporary total rating based upon a surgical treatment on 
October 19, 1999, under 38 C.F.R. § 4.29, is denied.


A temporary total rating based upon convalescence under 
38 C.F.R. § 4.30, due to outpatient surgery performed on 
October 19, 1999, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

